UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
ANAURYS PICHARDO and PALOMA
VILLALONA,
                                                                  ORDER
                                    Plaintiffs,                   16-CV-03933 (MKB) (ST)

                           v.

MADIBA CORPORATION, doing business as
MADIBA RESTAURANT, and MARK P.
HENEGAN,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiffs Anaurys Pichardo and Paloma Villalona commenced the above-captioned

action on July 15, 2016, against Defendants Madiba Corporation, doing business as Madiba

Restaurant, and Mark P. Henegan, alleging violations of the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”), and New York Labor Law § 190 et seq. (“NYLL”). (Compl., Docket

Entry No. 1.) By Report and Recommendation dated June 12, 2018, Magistrate Judge Steven L.

Tiscione sua sponte recommended that the Court dismiss Plaintiffs’ claims for failure to

prosecute (the “R&R”). (R&R 5, Docket Entry No. 34.) For the reasons set forth below, the

Court adopts the R&R and dismisses Plaintiffs’ claims for failure to prosecute.

   I.   Background

        On July 15, 2016, attorney Laura Gerace Rodriguez of Pechman Law Group PLLC filed

a notice of appearance as counsel for Plaintiffs. (Notice of Appearance dated July 15, 2016,

Docket Entry No. 5.) On September 8, 2017, Rodriguez moved to withdraw as counsel for

Plaintiffs, citing a deterioration of the attorney-client relationship due to Plaintiffs’ failure to
communicate with counsel and the existence of an irreconcilable conflict between Plaintiffs and

counsel. (Mot. to Withdraw, Docket Entry No. 26; Mem. in Supp. of Mot. to Withdraw, Docket

Entry No. 27.) Although Magistrate Judge Tiscione ordered Plaintiffs and counsel for Plaintiffs

to appear for a conference on September 25, 2017, Plaintiffs failed to appear. (Order dated Sept.

8, 2017; Minute Entry dated Sept. 25, 2017, Docket Entry No. 30.) Magistrate Judge Tiscione

ordered Plaintiffs’ counsel to file a status report by October 27, 2017, indicating whether

Plaintiffs would proceed with the case and advising Plaintiffs that if they failed to comply with

the court’s order, he would recommend that the case be dismissed for failure to prosecute.

(Minute Entry dated Sept. 25, 2017, Docket Entry No. 30.) Plaintiffs’ counsel filed a status

report on October 26, 2017, indicating that Plaintiffs had not confirmed their intention to

continue litigating. (Status Report dated Oct. 26, 2017, Docket No. 31.) In addition, counsel for

Plaintiffs also renewed her request to withdraw as counsel. (Id.) Counsel filed a similar report

on February 20, 2018, in response to the Court’s order for an updated status report. (Order dated

Feb. 20, 2018; Status Report dated Feb. 20, 2018, Docket No. 32.)

       By Order dated June 12, 2018, Magistrate Judge Tiscione granted counsel’s motion to

withdraw. (Order dated June 12, 2018, Docket Entry No. 33.) On the same day, Judge Tiscione

sua sponte issued the R&R recommending that the Court dismiss Plaintiffs’ claims without

prejudice for failure to prosecute. (R&R 3.) The R&R was mailed to Plaintiffs. None of the

parties have objected to the R&R.

   II. Discussion

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “[F]ailure to object timely to a magistrate judge’s report may operate




                                                 2
as a waiver of any further judicial review of the decision, as long as the parties receive clear

notice of the consequences of their failure to object.” Eustache v. Home Depot U.S.A., Inc.,

621 F. App’x 86, 87 (2d Cir. 2015) (quoting United States v. Male Juvenile, 121 F.3d 34, 38

(2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a

rule, a party’s failure to object to any purported error or omission in a magistrate judge’s report

waives further judicial review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile,

P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a decision in a

magistrate judge’s Report and Recommendation if the party fails to file timely objections

designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1).

   III. Conclusion

       For the foregoing reasons, the Court dismisses the action for failure to prosecute. The

Clerk of Court is directed to close this case.

Dated: December 11, 2018
Brooklyn, New York

                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                  3
